United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2557
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Darron Dean,                             *
                                         *         [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: December 27, 1999

                                Filed: January 6, 2000
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Darron Dean appeals from the district court’s1 order revoking his supervised
release and imposing a sentence of imprisonment and further supervised release. We
affirm.

      Mr. Dean argues that by imposing a revocation sentence consisting of both
imprisonment and supervised release, the court retroactively applied 18 U.S.C.

      1
       The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.
§ 3583(h), in violation of the Ex Post Facto Clause, and thus committed plain error.
Assuming, without deciding, that Mr. Dean may challenge his revocation sentence--
given that he stipulated to it--we find no plain error. See United States v. Montanye,
996 F.2d 190, 192 (8th Cir. 1993) (standard of review). First, his ex post facto
challenge is foreclosed by our precedent, which only the court en banc may overturn.
See United States v. St. John, 92 F.3d 761, 767 (8th Cir. 1996) (because availability
of supervised release under § 3583(h) does not increase penalty authorized under 18
U.S.C. § 3583(e)(3), no ex post facto violation exists); United States v. Hartman, 57
F.3d 670, 671 (8th Cir. 1995) (per curiam) (one panel may not overrule another panel’s
decision). Second, Mr. Dean’s revocation sentence is consistent with our decisions and
applicable statutes. See 18 U.S.C. §§ 3583(e)(3) (describing statutory limits on
imprisonment following revocation), (h) (specifying when revocation sentence may
include both imprisonment and supervised release); United States v. Brings Plenty, 188
F.3d 1051, 1053 (8th Cir. 1999) (per curium); St. John, 92 F.3d at 766-67.

        Mr. Dean also contends, for the first time, that he was coerced into not denying
the alleged supervised-release violations at his final revocation hearing, and stipulating
to his revocation sentence. His claim of coercion is not properly before us, cf. United
States v. Murphy, 899 F.2d 714, 716 (8th Cir. 1990) (claim that guilty plea was
involuntary must be presented to district court and is not cognizable on direct appeal),
and in any event, we are not persuaded by it, cf. Weisberg v. Minnesota, 29 F.3d 1271,
1278 (8th Cir. 1994) (to prove plea was not knowing and voluntary, defendant must
show he did not make voluntary and intelligent choice among alternative courses of
action), cert. denied, 513 U.S. 1126 (1995).

      Accordingly, we affirm.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-